DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a medicine injection device having a syringe, an injection button, a syringe detecting switch, a microprocessor, and a memory for storing a predetermined expiration date of the formulation from a start of use of the formulation. The closest prior art is Kohlbrenner et al. (US 2007/0021715 A1). Kohlbrenner teaches a medicine injection device having a syringe, a memory that stores the expiration date of the formulation and a microprocessor that tracks elapsed time and can indicate remaining time left on the formulation. However, Kohlbrenner does not store a predetermined expiration that is based on the start of use of the formulation. Kohlbrenner only stores a manufactures expiration date of the formulation (ex. A shelf life) but not an expiration date from the start of use (ex. Once opened the formulation must be used within a certain amount of time that is generally much shorter than that of the overall shelf life of the formulation un-opened). Further, Kohlbrenner does not then teach calculating a remaining time of the formulation based on this stored expiration date. Therefore, by reciting, in combination with the other structural elements, a predetermined expiration date of the formulation from a start of use of the formulation overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783